 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00135-RFB-DJA -00059-
                                                    VCF0000-XXX
10                 Plaintiff,                        Motion to Unseal Case

11         v.

12   JUAN MANUEL VALIENTE-EQUISABEL,
       aka “Juan Valiente-Equizabel,”
13     aka “Juan Valiente-Eguizabel,”
       aka “Juan Eguizobel,”
14
       aka “Juan Francisco Varges,
15
                  Defendant.
16

17         The United States of America, by and through its attorneys, Christopher Chiou,

18   Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,

19   moves for entry of the proposed Order unsealing the above-captioned case.

20         In support of its motion, the Government states:

21      1. On or about April 16, 2021, a Complaint was filed with the Court, charging Mr.

22   Valiente-Equisabel with violation of 8 U.S.C. § 1326(b), Deported Alien Found in the

23   United States. See ECF No. 1, 2:21-mj-00318-NJK.

24
1       2. Mr. Valiente-Equisabel made an initial appearance before the Court on or about

2    April 19, 2021, and was ordered detained pending trial. Id. at ECF Nos. 3, 16. Mr.

3    Valiente-Equisabel remains detained by the U.S. Marshals Service.

4       3. Mr. Valiente-Equisabel has signed a plea agreement with the United States, and this

5    Court has set a change of plea hearing for July 8, 2021. This case was not sealed when it

6    was before the Magistrate Court, but when set before this Court, it was designated as

7    sealed.

8       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

9    that keeping it sealed is not necessary.

10             DATED this 12th day of May, 2021.

11                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
12

13                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
14                                              Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                   2
1

2

3                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
4

5    UNITED STATES OF AMERICA,                             Case No. 2:21-cr-00135-RFB-DJA --00059---

6                   Plaintiff,                             Order Unsealing Case

7           v.

8    JUAN MANUEL VALIENTE-EQUISABEL,
       aka “Juan Valiente-Equizabel,”
9      aka “Juan Valiente-Eguizabel,”
       aka “Juan Eguizobel,”
10
       aka “Juan Francisco Varges,
11
                           Defendant.
12

13          Upon consideration and review of the Government’s motion:
14          IT IS HEREBY ORDERED that the above-captioned matter, United States of America
15   v. Juan Manuel Valiente-Equisabel, is unsealed.
16                     13th day of May, 2021.
            DATED this ______
17
                                                           By the Court:
18
                                                           ____________________________
19
                                                           Honorable Richard F. Boulware, II
                                                           United States District Judge
20

21

22

23

24


                                                       3
